                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


In Re:                        )
                              )
Approximately $64,480.00 in   )                       18-M-6036-01-KGG
United States Currency,       )
                              )
                              )
______________________________)

                                              ORDER

         On February 26, 2018, the undersigned Magistrate Judge issued a warrant (Doc. 2) to

seize certain property from Troy Tompkins, including $64, 480.00 in cash, upon probable cause

that the property was proceeds from illegal activities. The issuance of this type of warrant is a

supplement to an expected criminal prosecution. On March 5, 2018 this Court issued an order,

upon motion of the government, to release all of the property except the cash to Mr. Tompkins.

(Doc. 5).

         On June 26, 2018, the United States filed a separate civil action in this Court (United

States v. $64, 480.00 in United States Currency, Case No. 18-1166-JWB-KGS). This is a civil

forfeiture action requesting the forfeiture of the same funds. As part of that action, the District

Judge issued a Warrant of Arrest In Rem and Order for Notice, which seized the funds and

ordered notice to interested parties. (18-1166 Doc. 3). This warrant seized the funds for the civil

case, so the funds are no longer being held pursuant to the Magistrate Judge’s earlier criminal

warrant. In other words, the funds are no longer being held in this case.

         On September 25, 2018, Mr. Tompkins filed a Motion in this case for the return of the

funds. (Doc. 6). From the attachments to that motion, particularly a September 17, 2018 letter

from Special United States Attorney Sean Hatfield to Mr. Tompkins, the court understands that
sometime before that date Mr. Tompkins sent Mr. Hatfield a letter demanding the return of the

funds. Mr. Hatfield identifies that document as titled “Notice of Property Claim and Demand for

Specific Performance.” Mr. Hatfield explained to Mr. Tompkins that he needed to file a claim

for the property with the court within 10 days of his letter (or by September 27, 2018). Mr.

Hatfield did, in the memo section of the letter, reference the civil case number 18-1166-JWB-

KGS. This Magistrate Judge finds that the motion filed in this case (18-6036) was Mr.

Tompkins’ attempt to comply with that deadline and was his attempt to file a claim in the

civil case.

        No doubt, this is confusing to Mr. Tompkins, who is representing himself pro se.

However, the Court is not able to consider his motion in this criminal warrant case because the

property has been seized by the District Judge’s warrant in the civil forfeiture case. To make this

claim, Mr. Tompkins must file a proper claim in the civil forfeiture case, as directed by Mr.

Hatfield in his letter. Because the undersigned Magistrate Judge is not assigned to the civil

forfeiture case (which is assigned to District Judge Broomes and Magistrate Judge Sebelius), the

undersigned can provide no relief in that matter and can express no opinion concerning whether

a filing could be timely at this point.

        The Motion for Return of Seized Property is DENIED without prejudice to the Movant’s

right to make a claim in 18-1166-JWB-KGS.

        So ordered this 5th day of October, 2018.


                                                             S/ KENNETH G. GALE
                                                             KENNETH G. GALE
                                                             UNITED STATES MAGISTRATE JUDGE
